CHARLES J. SCHUCK, Judge.
Claimant, Bill Morgan, seeks reimbursement in the sum of $5.36 for injuries to his Dodge sedan, caused by state road truck No. 430-139, in December 1941. It appears that the said state road truck, hauling broom drag, which said drag extended over the sides of the truck; scraped the left side of claimant’s car, causing the damages in the amount aforesaid.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of five dollars and thirty-six cents ($5.36).